http://www.gses.com FOR IMMEDIATE RELEASE GSE Systems Announces First Quarter Financial Results Baltimore, Maryland, May 12, 2008 GSE Systems, Inc. (GSE) (AMEX:GVP), a leading global provider of real-time simulation and training solutions to the energy, process, manufacturing and government sectors, reported that revenue for the three months ended March 31, 2008 was $7.1 million, a 9.7% decrease from the revenue reported for the three months ended March 31, 2007 of $7.8 million. GSE reported an operating loss of $174,000 for the first quarter of 2008 as compared to operating income of $452,000 in the first quarter of 2007. Net loss for the March 31, 2008 quarter was $293,000 as compared to a net income of $31,000 for the March 31, 2007 quarter.Net loss attributed to common shareholders (arrived at by deducting the preferred stock dividends from net income) was $293,000 in the first quarter of 2008 or $0.02 per share on both a basic and diluted basis versus a net loss of $18,000 or $0.00 per share on both a basic and diluted basis for the first quarter of 2007. The remaining outstanding shares of the Company’s Series A Cumulative Convertible Stock were converted to GSE Common Stock on March 7, 2007. GSE’s backlog as of March 31, 2008 was approximately $28.7 million compared to a backlog of $24.6 million at December 31, 2007.Backlog is defined as the remaining value of signed contracts or authorizations to commence work and does not include any value for contracts currently being negotiated or for contracts that have been signed since March 31, 2008. Therefore, the backlog reported above does not include any values relating to the previously announced contracts to commence work on a second full scope nuclear simulator for Westinghouse Electric Company’s Haiyang project in China. “In our last financial press release in March 2008, we stated that at that time, to the best of our ability, we believed 2008 would be a continuation of the upward trends we have been experiencing in our performance metrics,” stated John V.
